DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-8 are currently pending.  In response to the Office Action mailed 11/13/2020 Applicant amended claims 1-6 and newly added claims 7-8.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/09/2021, with respect to claims 1have been fully considered and are persuasive.  Claim 1 was amended to overcome previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), and 35 U.S.C. 102(a)(1).
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “with voltage applied to the liquid crystal panel, there exists a local region having a minimum in transmissivity characteristic that occurs at a first voltage, and a remaining area of the liquid crystal panel having a minimum in transmissivity characteristic that occurs at a second voltage, the local region and the remaining area are each operated at the respective minimum in transmissivity by applying the first voltage to the local region and the second voltage to the remaining area.”

US 20170343869 A1 to Matsumura et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Matsumura discloses various limitations of base claim 1: a liquid crystal display device, comprising a liquid crystal panel of normally black system (para 77) including a liquid crystal layer  with a liquid crystal (Fig. 2 liquid crystal molecules LC), an electrode applying voltage to the liquid crystal (See Fig. 2 at least electrode (i)), and a pair of polarization plates sandwiching the liquid crystal layer (Fig. 1 para 90), wherein when voltage is applied to the liquid crystal panel, an orientation axis direction of the liquid crystal rotates, along a first direction, from a first orientation direction, being a homogeneous orientation direction of the liquid crystal, towards a second orientation direction that is parallel to an absorption axis direction of one of the pair of polarization plates (See Fig. 3-Fig. 9), and the first voltage is different from the second voltage (See Fig. 3-Fig. 4). 
However, Matsumura does not disclose that “with voltage applied to the liquid crystal panel, there exists a local region having a minimum in transmissivity characteristic that occurs at a first voltage, and a remaining area of the liquid crystal panel having a minimum in transmissivity characteristic that occurs at a second voltage, the local region and the remaining area are each operated at the respective minimum in transmissivity by applying the first voltage to the local region and the second voltage to the remaining area.”  Applicant invention is solving a problem not present in the prior art because Applicant’s invention involves a normally black system wherein the alignment of the liquid crystal molecule is shift, in a zero voltage state.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDMOND C LAU/            Primary Examiner, Art Unit 2871